1 So.3d 466 (2009)
BROUSSARD PHYSICAL THERAPY
v.
COUNTRY BOY'S RESTAURANT and Louisiana Restaurant Association.
No. 2008-CC-1019.
Supreme Court of Louisiana.
February 20, 2009.
Granted. For the reasons assigned in Broussard Physical Therapy v. Family Dollar Stores, 08-1013 (La.12/2/08), ___ So.3d ___, 2008 WL 5146651, the decision of the court of appeal is reversed, the third-party demand is dismissed, and the case is remanded to the workers' compensation judge, OWCA District 2, for further proceedings.